Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Application
1.	This application was filed on 09/11/2019.
	Claims 1-4 were originally presented in this application for examination.
	Claims 1-4 are currently pending in this application and under consideration.

Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
3.	Claim 1 is objected to because of the following informalities: 
	In the second to the last line of the claim, “for use in” is suggested delete and replace thereof with --of--.
	Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A.	Claims 1 & 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-9 of U.S. Patent No. 10,953,395. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	The US Patent ‘395 discloses the claimed method of producing a honeycomb structured body. Claim 3 of the disclosed method appears narrower in scope compared to claim 1 of the instantly claimed method because it recites specific weight % for the ceria-zirconia composite oxide particles, alumina particles, alumina fibers, and the binder.  However, according to the MPEP, Chapter 2100, the narrower scope of invention is embraced by the broader scope of invention.  Thus, it is considered the disclosed method is the same as the claimed method.
	With respect to the claimed limitation on “wherein the percentage of amorphous-alumina fibers in the alumina fibers of the raw material mixing step is 50 to 100 wt%”, it is an inherent characteristic and would have been included in claim 3 of the disclosed method since the same alumina fibers were used in the raw material mixing step.

B.	Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/566,891 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	The copending application discloses the claimed method of producing a honeycomb structured body.  The method recited in the copending application appears broader in scope compared to the claimed method because “inorganic fibers” is not specified.  Also, the limitation on “wherein the raw material mixing step includes pre-mixing of the inorganic binder and the inorganic fibers” is recited in the claim 1 of the copending application, which is not recited in the instant claim 1.  Moreover, the claimed limitation on “wherein the percentage of amorphous-alumina fibers in the alumina fibers of the raw material mixing step is 50 to 100 wt%”is not recited in claim 1 of the copending application.
	According to the MPEP, Chapter 2100, the broader scope of invention encompasses the narrower scope of invention.  Thus, it is considered the disclosed method and the claimed method are the same.

C.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17/381,279 (or US 2022/0040676)(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	The copending application appears to teach the claimed method of producing a honeycomb structured body comprising the same process steps and using the same catalytic compounds, but broader in scope compared to the claimed method.
	According to the MPEP, Chapter 2100, the broader scope of invention encompasses the narrower scope of invention.  Thus, it is considered the disclosed method and the claimed method are the same.

D.	Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of copending Application No. 17/009,781 (or US 2020/0398263)(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	The copending application appears to teach the claimed method of producing a honeycomb structured body comprising the same process steps and using the same catalytic compounds, but broader in scope compared to the claimed method.
	According to the MPEP, Chapter 2100, the broader scope of invention encompasses the narrower scope of invention.  Thus, it is considered the disclosed method and the claimed method are the same.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Citations
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
6.	Claims 1-4 are pending.  Claims 1-4 are rejected.  No claims are allowed.

Contacts
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
May 04, 2022